ACCEPTED
                                                                               06-15-00023-CR
                                                                    SIXTH COURT OF APPEALS
                                                                          TEXARKANA, TEXAS
                                                                           9/7/2015 2:59:41 PM
                                                                              DEBBIE AUTREY
                                                                                        CLERK



               SIXTH COURT OF APPEALS
                                                              FILED IN
                                                       6th COURT OF APPEALS
                                                         TEXARKANA, TEXAS
                       06-15-00023-CR                  9/8/2015 8:47:00 AM
                                                           DEBBIE AUTREY
                                                               Clerk

                 Jessica Boyett, Appellant
                                 v.
                  State o[Texas,Appellee


            On Appeal from the 6th Judicial District Court
                        Lamar County, Texas
                       Cause Number 25505




         Motion to Extend Time to File Appellant' s Brief




THE LAW OFFICE OF KRISTIN R. BROWN
Kristin R. Brown, Attorney
18208 Preston Road, Suite 09375
Dallas, Texas 75252
P: 214-446-3909
F:214-481-4868
E: kbrown@idefenddfw.com
SBN:24081458
                                                                                 !

To the Honorable Justices of the Court of Appeals:

      Appellant Jessica Boyett moves for an extension of time of 30 days to

file the Appellant's Brief [See Tex. Rule App. Proc. 10.5(b) and 38.6(c)]:

     1.   This case is on appeal from the 6th Court of Appeals of Lamar

          County, Texas.

     2.   The case below is styled the State of Texas v.]essica Boyett, and is

          numbered 25505.

     3.   On February 3, 2015, sentence was imposed in open court.

     4.   Appellant was convicted of Conspiracy to Manufacture a Controlled

          Substance.

     5.   Appellant is presently on an appeals bond, and was placed on

          community supervision for a period of three years.

     6.   The reporter's record was filed on July 7, 2015.

     7.   The clerk's record was filed on March 31, 2015.

     8.   The Appellant's Brief is due on September 8, 2015.

     9.   Appellant requests an extension of time of 30 days from the

          present due date to file the Appellant's Brief, i.e., until October

          8. 2015.

                                        2
10. One previous extension to file the Appellant's Brief has been filed.

11. Appellant relies on the following facts as good cause for the

      requested extension: Attorney for Appellant has suffered the

      loss of numerous close family members in the last few months,

      and the loss-as well as the travel necessitated by the loss-has

      put Attorney for Appellant slightly behind in her briefing.

12. Further, Attorney for Appellant has the following briefs,

      petitions for discretionary review, or other pleadings due soon:

      a. Fothergill v. State, 05-15-00133-CR, reply brief due in the Fifth
         Court of Appeals

      b. Kirvin v. State, 05-14-01593, brief due in the Fifth Court of
         Appeals

      c. Bates v. State, 05-15-00899-CR, brief due October 2, 2015, in the
         Fifth Court of Appeals

      d. Gray v. State, 05-15-919-CR, oral arguments in murder case on
         September 23, 2015, in front of the Fifth Court of Appeals

      e. Aday v. State, 05-14-1593, supplementary brief due to new case
         law due to the Fifth Court of Appeals

      f. Cahill v. State, 05-15-00577, brief due on October 14, in the Fifth
         Court of Appeals.

13.    In addition, besides her regular trial docket, and additional

       upcoming appeals, Attorney for Appellant continues work on a

       multi-county, multi count case involving several felonies, and

                                    3
           travel and investigation for this case have been substantial.

     14.   Finally, Attorney for Appellant continues work on several habeas

           cases involving the underlying issue in Miller v. Alabama, 132 S. Ct.
2455 (2012).

     15.   Attorney for Appellant has a responsibility to provide Appellant

           with the effective assistance of appellate counsel, see Evitts v.

           Lucey, 469 U.S.387, 392 (1985), and Attorney for Appellant

           believes that that the additional time is necessary to provide

           such effective appellate counsel.

     16.   Attorney for Appellant thus requests the extension so that he

           may properly prepare the Appellant's Brief in accordance with

           Attorney for Appellant's standards and to provide Appellant the

           effective assistance of appellate counsel.

     17.   This Motion is not filed for purposes of delay, but so that justice

           may be served.

                                    Prayer

     Appellant prays that this motion for extension of time to file the

Appellant's Brief be granted.




                                       4
Respectfully submitted,

Kristin R. Brown
18208 Preston Road, Suite 09375
Dallas, Texas 75252
Phone: 214-446-3909
Fax: 214-481-4868
Email:
kbrown@idefenddfw.com
Texas Bar No. 24081458
Attorney for Appellant



Kristin R. Brown




  5
                           Certificate of Service


     This certifies that on September 7, 2015, a true and correct copy of this
document was served on Gary Young of the District Attorney's Office, Lamar
County, by email to gyoung@co.lamar .tx.us.

                                          /f/ffrlA-
                                       Kristin R. Brown




                                      5